DETAILED ACTION
This Action is in response to Application Number 17075397 received on 10/20/2020.
Claims 1-10 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites the limitation, “performing the new processing task and the one or more current processing tasks are within a resource scheduling simulation”, which appears to include a minor typographical error.  For examination purposes, the limitation will be interpreted as, “performing the new processing task and the one or more current processing tasks 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
current processing tasks’ remaining resources".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-7 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smaldone et al. (US 20190332440).

Regarding claim 1, Smaldone disclosed a data processing method, the method comprising:
receiving a new processing task to be performed within a new processing task’s time limit (Smaldone, [0015], “receiving a request to perform an administrative task”, 
determining whether or not it is possible to perform the new processing task within the new processing task’s time limit in a case that execution of the one or more current processing tasks is continued based on the one or more current processing tasks’ configurations ([0015], “The policy can also specify a required completion time for the administrative task. The triggering condition can be that the required completion time is less than a previous completion time for the administrative task. The quantity of resources required for the administrative task can be estimated, based at least in part 
based on determining that it is determined that it is not possible to perform the new processing task within the new processing task’s time limit in the case that execution of the one or more current processing tasks is continued based on the one or more current processing tasks’ configurations, partially releasing the one or more current processing tasks’ scheduled resources so as to still enable performing the one or more current processing tasks respectively within the one or more current processing tasks’ time limits on one or more current processing tasks’ remaining resources (Saldone, [0015], “A resource scheduler dynamically reallocates one or more resources from a work task in the plurality of work tasks to the execution of the received administrative task, in response to a triggering condition of the policy”; By reallocating one or more resources from a work task, it is evident that such includes the embodiment that a work task may have many resources and reallocating only one allows the work task to continue being processed with the remaining allocated resources; Such is consistent with Fig.4 which shows a flow chart in which only partial resources needed are reallocated);

performing the new processing task on released resources obtained by the partially releasing of the one or more current tasks’ scheduled resources (Saldone, [0015], “A resource scheduler dynamically reallocates one or more resources from a work task in the plurality of work tasks to the execution of the received administrative task, in response to a triggering condition of the policy”; By reallocating one or more resources from a work task, it is evident that such includes the embodiment that a work task may have many resources and reallocating only one allows the work task to continue being processed with the remaining allocated resources; Such is consistent with Fig.4 which shows a flow chart in which only partial resources needed are reallocated, thereby allowing both the administrative task and work task to be processed according to the policy).
	Claim 9 recites a data processing system comprising processing circuitry adapted to carry out the method steps according to claim 1.  Claim 10 recites a non-
	Smaldone disclosed both a data processing system and non-transitory computer readable medium for performing the limitations above (Smaldone, [0059]-[0063]).
	Therefore claims 9 and 10 are rejected under the same rationale as applied above.

Regarding claim 2, Smaldone disclosed the data processing method according to claim 1, the method comprising:
based on determining that it is possible to perform the new processing task within the new processing task’s time limit in the case that execution of the one or more current processing tasks is continued on the one or more current processing tasks’ scheduled resources, continuing execution of the one or more current processing tasks on the one or more current processing tasks’ scheduled resources (Smaldone, [0037], “If the current resource management resource assignment 230 will meet the resource requirements for the administrative command indicated in the policy, then method 300 continues at 345”;  That is, administrative task is processed while the current resource allocation of the work tasks are untouched and are therefore continued being processed).

Regarding claim 4, Smaldone disclosed the data processing method according to claim 1, further comprising: translating the new processing task and the new processing task’s 

Regarding claim 6, Smaldone disclosed the data processing method according to claim 1, further including: 
measuring resources on which the new processing task is performed (Smaldon, [0015], Smaldone disclosed “The quantity of resources required for the administrative task can be estimated, based at least in part on the specified completion time, and/or previous completion time, and quantity of the resource previously used to complete the administrative task”);
based on the measured resources, obtaining a new processing task’s configuration (Smaldone, [0015], “While the administrative task is executing the policy up on which the resource requirements were determined can be updated”; and 
adding the new processing task’s configuration to a library ([0015], Smaldone disclosed “The quantity of resources required for the administrative task can be estimated, based at least in part on the specified completion time, and/or previous completion time, and quantity of the resource previously used to complete the administrative task”, “While the administrative task is executing the policy up on which 

Regarding claim 7, Smaldone disclosed the data processing method according to claim 1, wherein at least one of the new processing task and the one or more current processing tasks is a communication task (Smaldone, [0014], Smaldone disclosed multiple task types which include communication tasks).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smaldone et al. (US 20190332440) in view of Benayon et al. (US 20120046984).


	In an analogous art, Benayon disclosed performing tasks within a resource scheduling simulation (Benayon, [0011], Benayon disclosed “resource usage calculation for process simulation”, [0015], in which “Each task in a simulated process may use a number of resources, and each of these resources is scheduled according to its availability schedule”).
	One of ordinary skill in the art would have been motivated to combine the teachings of Smaldone and Benayon as they both involve teachings specific to resource allocation techniques, and as such they are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the tiem the invention was filed to incorporate the simulation technique of Benayon within the teachings of Smaldone in order to provide additional ways for estimating resources needed to process tasks, resulting in increase efficiency of the resource allocation process as a whole.






Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smaldone et al. (US 20190332440) in view of Rajan et al. (US 20180159801).

Regarding claim 8, Smaldone disclosed the data processing method according to claim 1, including wherein the data is processed on a first node among the plurality of nodes by performing the new processing task (Fig. 1, Storage Appliances 200, [0025]-[0026]).
	Smaldone did not explicitly disclose determining a communication path including a plurality of nodes by which data is to be transferred, wherein the data processing method comprises: selecting a communication protocol for forwarding the data to a second node of the plurality of nodes, and after performing of the new processing task, forwarding the data to a next node using the selected communication protocol .
In an analogous art, Rajan disclosed determining a communication path including a plurality of nodes by which data is to be transferred, and the data processing method comprises: selecting a communication protocol for forwarding the data to a second node of the plurality of nodes, and after performing of the new processing task, forwarding the data to a next node using the selected communication protocol (Rajan, [0008], Rajan disclosed service chain processing, in which a Virtual Network Function processes task data and forwards the data to the next VNF sequentially per the sequential order as specified in the SFC VNF order; [0030] Rajan disclosed the VNFs using Open Flow protocol, and therefore includes selecting the protocol for forwarding such data).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Rajan within Smaldone in order to provide for additional ways for handling particular tasks when such tasks are from “special user applications” (such as the administrators of Smaldone), “that should receive a better QoS level” (Rajan, [0009]), leading to improved QoS level processing, thereby increasing customer desire of use.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and corrected with respect to formal matters indicated above.
	With regards to claim 3, while the teachings of Smaldone disclosed the data processing method according to claim 1, Smaldon did not explicitly disclose wherein a minimum of the one or more processing tasks’ remaining resources is calculated as:
(a total data volume - an already processed data volume) / (a data rate * a remaining time within a current processing task’s time limit), respectively per the one or more current processing tasks, wherein the data rate is based on the respective one of the current processing tasks’ configuration, wherein the one or more current processing tasks’ time limits comprise the current processing task’s time limit, and


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JERRY B DENNISON/Primary Examiner, Art Unit 2443